

115 HR 4440 IH: Redistribution of Fines to Our Communities Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4440IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to retain and redistribute certain amounts collected as fines.
	
 1.Short titleThis Act may be cited as the Redistribution of Fines to Our Communities Act. 2.Use of fundsThe Secretary of Energy shall retain amounts collected for safety-related fines pursuant to section 234A of the Atomic Energy Act of 1954 (42 U.S.C. 2282a), and shall distribute the portion of those amounts that the Secretary determines appropriate to local governments to mitigate any economic impacts in connection with the closure of the nuclear facility with respect to which the fines were collected.
		